Title: From Jonathan Trumbull, Jr. to Antoine-Jean-Louis Le Bègue de Presle Duportail, 18 July 1783
From: Trumbull, Jonathan, Jr.
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            sir
                            Head Quarters 18th July 1783
                        
                        His Excellency being just setting off on a tour to Albany & the upper posts, when your Letter by Majr
                            L’Enfant arrived, he directs me to thank you for the Respects you are pleased to express for him, and for your tenders of
                            Service—At the same time to inform you, that the object of the Barons Commission is not of such nature, as in his Opinion,
                            required the Assistance of an Engineer; but that it was at the Barons particular request, that he had consented one should
                            attend him—At any rate, His Excelly from what had passed in your former letters, had tho’t that you intended to remain in
                            America but a little longer, & therefore did not conceive that you would undertake any Business which would
                            require a length of Time—even if the Object in Canada had been of that importance, as to have needed the Assistance of an
                            Engineer of your rank & Abilities—Most respectfully I am sir Your &c.
                        
                            J. T——ll Jur
                        
                    